Exhibit 10.3 Esterline Technologies Corporation FY15 Annual Incentive Compensation Plan for Corporate Office Participants 1. Purpose.Esterline Technologies Corporation (“Esterline” or the “Company”) has established this Annual Incentive Compensation Plan (“Corporate IC Plan” or the “Plan”) to reward its officers and selected senior managers for effective leadership that achieves expected and superior results for shareholders this fiscal year. 2. Corporate IC Terms. The Company established this Plan pursuant to its 2013 Equity Incentive Plan (“2013 Plan”).The terms of the appointment letter, this Plan, and the 2013 Plan together constitute the “Corporate IC Terms.” 3. Participation. a. Selection. The Company’s officers and other senior managers who report to the Company’s corporate offices are eligible to participate in this Plan.Appointments require a recommendation by an executive officer and approval by Esterline’s Board of Directors Compensation Committee (“Committee”).In addition, Board of Directors (“Board”) approval is also required for appointments of the Chief Executive Officer (“CEO”) and of all other executive officers.The CEO, acting independently, also has authority to make Plan appointments, provided that the employees appointed do not report directly to the CEO.Employees who are appointed to the Plan are hereafter referred to as “Participants.” b. Appointments. Each Participant will receive an appointment letter for a single fiscal year. If appointed after the first fiscal quarter, however, Participants will receive a pro-rata award for the portion of the fiscal year following their appointment, calculated as provided in section 6 below. Appointment as a Participant in one or more fiscal years does not entitle employees to subsequent appointments. 4. Performance Goals.The Plan has the following performance goals for the fiscal year (“Plan Goals”): a. EBIT.Earnings before interest and taxes (“EBIT”), weighted at 50%; b. ROS. Return on sales (“ROS”), weighted at 30%; and c. Strategic Objectives. The Strategic Objectives together are weighted at a total of 20%. The numerical values for the EBIT and ROS goals, and the details and metrics for the Strategic Objectives will be determined by the Board and stated in Participant appointment letters. 5. Plan Awards.Appointment letters will also establish a target award for each Participant, expressed as a percentage of the Participant’s base salary in effect on the last day of the fiscal year (“Target Award”).Participants will earn 100% of their Target Award for achievement of Plan Goals. Participants’ actual awards will vary from their Target Awards if performance is above or below Plan Goals.Participants will receive no award if results fall short of certain minimum threshold levels.If performance results reach such minimum thresholds, Participants will earn 25% of their Target Award.Participants will receive up to a maximum of 200% of their Target Award if performance exceeds Plan Goals and reaches certain maximum performance levels.Between the Plan’s minimum threshold and maximum performance levels, Participants’ awards will increase or decrease from their Target Award amount in proportion to incremental achievement of Plan Goals. FY15 Corporate IC Plan
